          Case 3:15-cv-02150-RS Document 139 Filed 07/17/19 Page 1 of 6




 1    GUTRIDE SAFIER LLP
      ADAM J. GUTRIDE (State Bar No. 181446)
 2    SETH A. SAFIER (State Bar No. 197427)
      100 Pine Street, Suite 1250
 3    San Francisco, California 94111
      Telephone: (415)-639-9090
      Facsimile: (415)-449-6469
 4
      SPANBERG SHIBLEY & LIBER LLP
 5    STUART E. SCOTT (pro hac vice admission)
      1001 Lakeside Ave E #1700
 6    Cleveland, OH 44114
      Telephone: (216)-600-0114
 7    Facsimile: (216)-696-3924

 8    TYCKO & ZAVAREEI LLP
      HASSAN A. ZAVAREEI (State Bar No.
 9    181547)
      1828 L Street, N.W., Suite 1000
      Washington, DC 20036
10
      Telephone: (202)-973-0900
      Facsimile: (202)-973-0950
11

12    Counsel for Plaintiff and the Class

13

14                                   UNITED STATES DISTRICT COURT
15                               NORTHERN DISTRICT OF CALIFORNIA
16                                          SAN FRANCISCO DIVISION

17
     JAMIE PETTIT, et al.,                                    Case No. 3:15-cv-2150 RS
18
           Plaintiffs,                                        DECLARATION OF JONATHAN
19
                                                              SHAFFER AND POST-DISTRIBUTION
20   v.                                                       ACCOUNTING

21   PROCTER & GAMBLE COMPANY,                                Judge: Hon. Richard Seeborg

22           Defendant.
23

24

25

26

27

28
                                          POST-DISTRIBUTION ACCOUNTING
                              Pettit v. Procter & Gamble Company Case No. 3:15-cv-2150 RS
         Case 3:15-cv-02150-RS Document 139 Filed 07/17/19 Page 2 of 6




 1
            I, Jonathan Shaffer, hereby declare as follows:
 2
            1.    I am a Client Services Manager for Heffler Claims Group (“Heffler”) in
 3
     Philadelphia, Pennsylvania. I am over twenty-one years of age and am authorized to make this
 4
     declaration on behalf of Heffler and myself. The following statements are based on my personal
 5
     knowledge and information provided by other experienced Heffler employees working under my
 6
     supervision. This declaration and the post-distribution accounting reflected herein is being filed
 7
     in accordance with the Court’s Order Granting Final Approval of Class Action Settlement (see
 8
     Dkt. No. 135, ¶ 30) and this district’s Procedural Guidance for Class Action Settlements.
 9
            2.    Heffler has extensive experience in class action matters, having provided services in
10
     class action settlements involving antitrust, securities fraud, employment and labor, consumer,
11
     and government enforcement matters.           Heffler has provided notification and/or claims
12
     administration services in more than 1,000 cases.
13
            3.    In the Court’s order granting preliminary approval, see Dkt. No. 117, Heffler was
14
     appointed as the Claim Administrator to provide notification and administration services in
15
     connection with a settlement of this action. Heffler’s duties leading up to and following Final
16
     Approval of the settlement included: (a) filing a declaration in support of Final Approval; (b)
17
     completing the validation of all claims submitted; (c) calculating payment amounts to eligible
18
     claimants; (e) sending rejection letters to claimants who submitted deficient and/or invalid clams;
19
     (f) printing and mailing distribution payments; and (g) performing such other tasks as counsel for
20
     the Parties or the Court ordered Heffler to perform.
21
            4.    On March 14, 2019, Heffler submitted a declaration in support of Final Approval
22
     that detailed the administrative services Heffler provided leading up to Final Approval. See Dkt.
23
     No. 130-4.
24
            5.    As of June 28, 2019, which was the deadline for Heffler to pay valid claims, Heffler
25
     had received 187,795 timely claims and 65 late claims. Of the 187,860 claims received, Heffler
26
     determined 137,068 were valid and 50,792 were invalid. Claims could be found invalid for
27

28
                                      POST-DISTRIBUTION ACCOUNTING
                          Pettit v. Procter & Gamble Company Case No. 3:15-cv-2150 RS
         Case 3:15-cv-02150-RS Document 139 Filed 07/17/19 Page 3 of 6




 1
     various reasons, including (for example) if they exceeded the limits set forth in the settlement
 2
     agreement or were for purchases in New York State, which are not covered by this settlement.
 3
            6.    On May 24, 2019, Heffler sent rejection notices via email to the 50,015 claimants
 4
     who provided an email address and submitted invalid claims.
 5
            7.    Heffler has calculated the payment amount for each eligible claimant following the
 6
     allocation guidelines in Section 4.4 of the Settlement Agreement.
 7
            8.    On June 26, 2019, Heffler sent distribution payments to the 137,068 claimants who
 8
     submitted valid claims. A copy of the payment letter is attached as Exhibit A.
 9
            9.    There is no Gross Settlement Fund, because this is a claims-made settlement where
10
     P&G paid directly all valid claims, as well as the attorneys’ fees and costs awarded by the Court
11
     along with the costs of settlement notice and administration.
12
            10. The table below sets forth a post-distribution accounting.
13

14       Total Class Members                                Approximately 3,884,000

15                                                          Publication; online and       social   media
         Types of Notice
                                                            advertising; press releases
16
         Notices mailed and not returned as
                                                            N/A
17       undeliverable

18       Notice emailed and not returned as
                                                            N/A
         undeliverable
19
         Opt-outs filed                                     58
20
         Opt-outs as a percent of the Class                 0.00149%
21
         Objections filed                                   0
22
         Objections as a percent of the Class               0%
23
         Total (valid) Claim Forms submitted                187,860 (137,068)
24

25       Total (valid) claims received as a percent of
                                                            4.84% (3.53%)
         the Class
26
         Administrative fees/costs                          $677,122.48 (Estimated)
27

28
                                        POST-DISTRIBUTION ACCOUNTING
                            Pettit v. Procter & Gamble Company Case No. 3:15-cv-2150 RS
         Case 3:15-cv-02150-RS Document 139 Filed 07/17/19 Page 4 of 6




 1
         Class Counsel fees/cost                             $2,150,000.00 (as awarded by the Court)
 2
         Payment/distribution type                           Checks
 3
         Number of payments                                  137,068
 4
         Total distributed                                   $537,879.00
 5
         Average payment                                     $3.92
 6
         Median payment                                      $4.20
 7
         Smallest payment                                    $0.60
 8
         Largest payment                                     $30.00
 9
         Checks/payments not cleared                         TBD
10
         Amount of checks/payments not cleared               TBD
11
         Cy pres recipient payment                           N/A
12

13          I declare under penalty of perjury under the laws of the United States that the above is true

14   and correct to the best of my knowledge. This declaration is executed on July 16, 2019 in

15   Philadelphia, Pennsylaviania.

16
                                                                   _________________________________
17                                                                   Jonathan Shaffer
18
19

20

21

22

23

24

25

26

27

28
                                         POST-DISTRIBUTION ACCOUNTING
                             Pettit v. Procter & Gamble Company Case No. 3:15-cv-2150 RS
Case 3:15-cv-02150-RS Document 139 Filed 07/17/19 Page 5 of 6




                    Exhibit A
                 Pettit vCase
                          Procter3:15-cv-02150-RS
                                  & Gamble             Document 139 Filed 07/17/19 Page 6 of 6
                 c/o Claims Administrator                                                     Check No:
                       P.O. Box 58280                                                    Check Amount:
                Philadelphia, PA 19102-8280
                                                                                             Check Date:            06/26/2019
         Class Member ID:
                                                                                       Class Member ID:




             Thank you for submitting a claim in connection with the Court-approved settlement in Pettit v. Procter &
             Gamble Company, Case No. 3:15-cv-2150-RS in the United States District Court for the Northern District of
             California. The attached check represents the full and final settlement payment to you as an eligible member
             of the Settlement Class and is based on the claim you submitted.

             Please be advised that you have until September 24, 2019 to deposit the check. After that date, your check
             shall be deemed void and you will not be entitled to receive any payment under the settlement.

             You should consult with your tax advisor to determine the tax consequences, if any, of this settlement
             payment to you.

             All inquiries and address changes should be in writing, reference your name, check number or Class Member
             ID, and be forwarded to Pettit v. Procter & Gamble c/o Claims Administrator, P.O. Box 58280, Philadelphia,
             PA, 19102-8280.




             Pettit v Procter & Gamble
             c/o Claims Administrator                                                                           CHECK NO.
                   P.O. Box 58280
            Philadelphia, PA 19102-8280
                                                                                                          DATE:           AMOUNT:
PAY:                                                                                                    06/26/2019

PAY
TO THE
ORDER                                                                                       CASH PROMPTLY, NON-NEGOTIABLE AFTER
OF:
                                                                                                     September 24, 2019




                                                                                         
